Case 1:19-cv-00669-JTN-ESC ECF No. 8 filed 08/22/19 PageID.108 Page 1 of 1



 DATE:          8/22/19                                                       UNITED STATES DISTRICT COURT

REPLY TO
ATTN OF:
               Mary                                                             memorandum
SUBJECT:      Possibly Related Case                                                     (~---:F=l~LE=-:D=----:;;:G--;;;;;R~~"
              CASE NUMBER: I·: l 9-cv-669                                                    AuQust 22, 2019 12:27 PM
                                -----------                                                     CLERK OF COURT
              CASE CAPTION:      Michigan Republican:Pait,y et aL v. Benson                   U.S. DISTRICT COURT
                                                                                          WESTERN D I S T R I C ~ \ ~
                                                                                           BY: mkc SCANNED BY:
TO:           Magistrate Judge Carmody


 According to the. Complaint

 the atto1'ney ofrecord inclicates this case is related to the cases listed below:


 Judge Janet T. Neff                             Case Number l:19-cv-614

                                                . Case Number
                                                            -------~---
                                                 Case Number
                                                            --------____,--~-~
                __{case is related                   Case is not related


  Pursuant to Local Civil Rule 3.3(d)(iii)(A), civil cases are deemed related when a filec! case:

  _ _ (1)       relates. to prope1ty involved in an earlier numbered pending suit

 _/c2)          arises out of the same transaction or occurrence and involves one or more of the
                same parties as a pending suit
  _ _ (3)       involves the validity or infriqgement of a patent already in suit in any pending
                earlier numbered case
  _ _ (4)        is a refiling of an ~arlier case that Was dismissed or temanqed to st&,te courf

 COMMENTS BY MAGISTR.A TE JUDGE:
                                                -------------------




 Dated:    8 /ij!l /ao 1'f                          ~✓~~
 ________ f _______                               Signature.   --------~C--
 Jl__ Direct assignment performed
 _ _ Random assignment perforl'ned
                                                           k
                                                         Initials                Date
                                                                                     f;/22,--/ ,q_


                                                                                                                 07/15
